Citation Nr: 1756013	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-36 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015 and July 2017, this case was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board previously remanded the Veteran's claim for further evidentiary development in July 2017.  Specifically, the Board directed that further development is required with regard to the Veteran's claim for an increased initial rating for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.

It was noted that the relevant criteria for a rating higher than 30 percent are codified at 38 C.F.R. § 4.119, Diagnostic Code 7903 (2017).  A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  A review of the December 2016 thyroid examination revealed no mention of either the presence or absence of several symptoms fundamental to the VA rating criteria for hypothyroidism, to specifically include discussion of the Veteran's lay reports of fatigue, cold intolerance, major depressive disorder, and hair and skin changes.  See 38 C.F.R. 4.119, Diagnostic Code 7903.  The VA examiner checked "no" in response to the DBQ question that asked if the Veteran currently has any findings, signs or symptoms attributable to a hypothyroid condition.  However, it is unclear whether the VA thyroid examiner considered the January 2011 opinion that related the Veteran's symptoms, to include cold intolerance, hair and skin changes, fatigue, and major depressive disorder, with her hypothyroidism.  As such, the December 2016 thyroid examiner failed to fully address the Veteran's medical history, rendering such examination inadequate for adjudication on the merits.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With regard to the January 2011 mental disorders examination, the examiner did not provide a sufficiently clear opinion addressing the extent to which the Veteran's psychiatric disabilities constitute "mental disturbances" associated with her hypothyroidism.  Therefore, clarification was needed on remand.

As such, the Board directed that the RO obtain any outstanding treatment records, solicit any new evidence that may be available from the Veteran, and obtain VA examination addendum opinions for the aforementioned deficiencies identified in the previous VA examination.  Upon completion of such, the RO was to provide a supplemental statement of the case (SSOC) if the benefits sought continued to be denied.

Upon a review of the Veteran's claims file, it does not appear that any of the requested development, to include the provision of a SSOC, was conducted.  As such the Board has determined that the Veteran's claim has been recertified prematurely and the RO complete the previously requested development before returning to the Board.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hypothyroidism and/or acquired psychiatric disorders since December 2016 which has not been previously submitted. 

2. The Veteran should be invited to submit any evidence that may corroborate her allegations of symptomology consistent with an increased rating.  In particular she is invited to submit medical opinion evidence showing that she has symptoms of muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia or sleepiness, and whether and to what extent those symptoms are at least as likely as not associated with her hypothyroidism.

3. The Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the December 2016 VA thyroid examination, or to another similarly qualified physician, for an addendum opinion.  The examiner must review the Veteran's entire electronic claims file, to include the January 2011 mental disorders examination.  A notation to the effect that this record review took place must be included in the report of the examiner.  

The examiner is asked to provide an addendum opinion based on the results of the December 2016 VA thyroid examination and his/her review of the Veteran's entire electronic claims file, which addresses the following questions:

a) Is it at least as likely as not that the Veteran's reported fatigue is associated with hypothyroidism? 

(b) Is it at least as likely as not that the Veteran's cold intolerance is associated with hypothyroidism? 

(c) Is it at least as likely as not that the Veteran's major depressive disorder is associated with hypothyroidism?

(d) Is it at least as likely as not that the Veteran's hair and skin changes are associated with hypothyroidism?

The Veteran's lay statements and the opinion of the December 2016 thyroid examiner and the January 2011 mental disorders examiner should be specifically addressed with regard to each question.  A complete rationale must be provided for any opinion offered.

4. After the completion of the aforementioned thyroid addendum opinion, the Veteran's entire electronic claims file should be furnished to an appropriate examiner for an addendum opinion regarding the previous mental disorders examination.  The examiner must review the Veteran's entire electronic claims file, to include the December 2016 thyroid examination and any addendums obtained.  

The examiner is asked to provide an addendum opinion which is based on the results of the February 2011 mental disorders examination and his/her review of the Veteran's entire electronic claims file, and specifically addresses the following:

(a) Opine whether it is at least as likely as not the Veteran's psychiatric symptoms or disorders constitute "mental disturbances" due to her service-connected hypothyroidism.

(b) Please clearly state the extent to which any diagnosed mental disturbance is at least as likely as not associated with the Veteran's hypothyroidism.

(c) Separate any and all psychiatric symptoms and manifestations with regard to any diagnosed disorder, regardless whether it be an acquired psychiatric disorder or otherwise.  That is, what symptoms are due to an acquired psychiatric disorder, and what symptoms are due to hypothyroidism?  If the examiner cannot separate or speak to the etiology of a specific symptom, the examiner is asked to explicitly note such in the report. 

A complete rationale must be provided for any opinion offered.

5. Readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




